DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group 1, claim(s) 1-6, drawn to a method for diagnosing an intestinal ischemia.
Group 2, claim(s) 7-8, drawn to the “use”1 of a reagent.
Group 3, claim(s) 9, drawn to “use” of a kit.

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical 
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-III lack unity of invention because even though the inventions of these groups require the technical feature of an antibody or other reagent which is directed against GLP-2 or GLP-1, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Meleagros et al. (“Release of vasodilator, but not vasoconstrictor,
neuropeptides and of enteroglucagon by intestinal ischaemia/reperfusion in the rat” Gut 1994; 35: 1701-1706), Brubaker et al. (“Prolonged Gastrointestinal Transit in a Patient with a
Glucagon-Like Peptide (GLP)-1- and -2-Producing Neuroendocrine Tumor” The Journal of Clinical Endocrinology & Metabolism 87(7):3078–3083), and Buechler et al. (U.S. 2004/0253637 A1). 
	In particular, Meleagros et al. teach that plasma enteroglucagon levels are increased in ischaemic intestine, in proportion to the severity of the ischaemic injury (see especially the abstract, Table II, Fig. 3, page 1703, left column, “Plasma Peptides”, and page 1705, the last paragraph).
Meleagros et al. does not explicitly teach diagnosis of intestinal ischemia using a reagent directed to GLP-1 or GLP-2. 
However, enteroglucagon was known in the prior art to be related to GLP-1 and GLP-2 in that they are all co-produced from the same precursor, proglucagon. See for example Brubaker et al., who teach that enteroglucagon is comprised of two proglucagon-derived peptides, glicentin and oxyntomodulin, and that these peptides are co-synthesized with GLP-1 and GLP-2 at page 3078, right column, Fig. 1, and also at legend to Fig. 2, page 3080, left column.
or its biosynthetic parent may be detected as a surrogate for the marker itself, or even as independent markers [0062]. Buechler et al. illustrate this concept in the case of the marker BNP, which is synthesized from a longer BNP precursor that is proteolyzed to form mature BNP and a remaining fragment (ibid and [0063]). Buechler et al. teach that addition to mature BNP itself, the longer precursor as well as the remaining fragment can also be used as markers [0065].
Buechler et al. thus teaches that to detect a marker, the marker itself or alternatively fragments thereof or fragments of its biosynthetic precursor can be detected when performing diagnostic methods. Such fragments can be detected as a surrogate for the marker itself, or even as independent markers.
Buechler et al. teaches that such diagnostic markers may be detected in body fluid test samples, including plasma samples, and the presence or amount of the markers correlated with a diagnosis [0023], [0069], [0072], [0074], [0080]-[0085].
In carrying out such diagnostic methods, each marker may be compared to a “normal” value, or a value identified as being indicative of the presence of absence of a particular disease [0023], [0035]. The reference further exemplifies using normal healthy blood donors as controls, against which marker levels are compared [0248], [0251], [0253]-[0254].
In addition, Buechler et al. teach that the markers are preferably analyzed by immunoassay, including by sandwich immunoassay [0236]-[0238]. In particular, a selected marker may be detected using a first monoclonal antibody against the marker that is immobilized onto microtiter plate wells and a second monoclonal antibody directed against the same marker 
Furthermore, it was well known in the art at the time of the instant invention that disease processes may produce changes in the levels of certain specific analytes, and that measurement of the levels of such analytes in individuals suspected to have the disease can be used diagnostically to indicate the presence of the disease. 
It would have been obvious to one of ordinary skill in the art to measure GLP-1 and/or GLP-2 levels in samples in a prospective manner in order to diagnose ischaemic intestinal injury. In particular, it was known from Meleagros et al. that enteroglucagon is elevated in this disease state, and so enteroglucagon would have been reasonably expected to be suitable for use as a diagnostic biomarker. Moreover, it was also known from Buechler et al. that one can suitably use either a marker itself, or another peptide fragment of the same biosynthetic parent; and GLP-1 and GLP-2 were known from Brubaker et al. to match this description. Because GLP-1 and GLP-2 were one of a finite number of identified fragments of proglucagon, which is the precursor to enteroglucagon, it would have been obvious to one of ordinary skill in the art to pursue detection of these by selecting from a finite number of identified, predictable solutions, namely other peptides produced from the same precursor molecule as enteroglucagon. 
Thus, the ordinary artisan would have found it obvious to measure GLP-1 and/or GLP-2 as related surrogate markers for enteroglucagon in order to diagnose ischaemic intestinal injury.
One skilled in the art would have had a reasonable expectation of success given the known elevation of enteroglucagon in the disease state as well as and the fact that enteroglucagon is co-produced together with GLP-1 and GLP-2, thus it would have been reasonably expected that GLP-1 and GLP-2 would also be elevated in the ischaemic intestine.

Election of Species
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Marker(s)
GLP-2
GLP-1
Both GLP-2 and GLP-1 (if elected, the combination will be the elected species, i.e. patentability for the combination will be assessed, and not for each marker individually) 
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, all claims appear to be generic.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Although the chemical compounds of marker share a common structure of being both produced from the same common precursor molecule, the common structure is not a significant structural element because it represents only a small portion of the compound structures and does not constitute a structurally distinctive portion in view of Meleagros et al., Brubaker et al. and Buechler et al. as discussed above. Further, the compounds of these groups do not belong to a recognized class of chemical compounds.  
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE FOSTER whose telephone number is (571)272-8786.  The examiner can normally be reached on M-F, 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on (571) 272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTINE FOSTER/

Art Unit 1699






    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Claims 7-9 recite “Use” of a reagent or kit. "Use" claims that do not purport to claim a process, machine, manufacture, or composition of matter fail to comply with 35 U.S.C. 101. Such claims also generally raise an issue of indefiniteness under 35 U.S.C. 112(b). See MPEP 2173.05(q). Thus, it is unclear what invention applicant is intending to encompass in reciting a "use" of a reagent or kit, since this is not a recognized statutory category of invention. Lack of unity may be reassessed, and further restriction may be necessary, once these claims are clarified.